Mr. Justice Scott delivered the opinion of the Court: The questions raised on this record may be readily determined on ascertaining the meaning of the written agreement between the parties concerning the demised premises. The falacy of the position taken by defendants lies in the assumption, the contract of leasing was for an absolute term of five years. Such was not the case. Two modes of putting an end to the tenancy were agreed upon—one by the lapse of a definite period, and the other on a sale of the premises being made. One mode determined the duration of the tenancy as certainly as the other, and on the happening of either contingency the tenants were obliged to surrender possession. The premises were previously sold, but no demand was made for possession until the close of the first farming year, about the first of March, at which time defendants surrendered possession of the demised premises, as was their duty under the agreement. It was provided, should the farm be sold to any other person than defendants, in that event plaintiff was to pay them “ reasonable damages,” and defendants were to “ give possession to plow, and haul manure, etc., as soon as their crops-were gathered.” The term “reasonable damages” is indefinite, as its meaning, and what the parties really understood by its use, is a matter for construction in the light of all the circumstances surrounding them. It will be observed the demand which terminated the tenancy, after the sale of the premises, was not made until the end of the first year, after the crops raised the previous year had matured and been harvested. Defendants were therefore subjected to no more inconvenience in moving and securing another farm than they would have been at the expiration of five years, had the tenancy endured that length of time. There would be just as much propriety in claiming for expenses of moving and securing another farm, at the end of five years, as at the end of the first year, when the tenancy was determined in a mode to which defendants had previously given their consent. And because of the happening of the contingency which sooner put an end to the tenancy, we do not understand on what principle any claim arises in favor of defendants for the increased rental value of the premises for the period of five years. As we have seen, the tenancy was terminated at the end of one year, in consequence of the sale of the farm, as lawfully as it could have been at the end of the five years by the lapse of time. That was the agreement, and by it defendants are concluded. It will be perceived the terms employed in the written lease show it was within the contemplation of the parties the tenancy might be brought to an end by the sale of the premises in the midst of the season for raising and maturing crops. This is evident, from the fact, it is provided defendants shall “give possession to plow, and haul manure, etc., as soon as their crops are gathered.” It is in that connection, and in view of such possible contingency, plaintiff agreed to pay defendants “ reasonable damages ” for giving up the premises. Evidently defendants were contracting against being dispossessed before their crops were matured in any given year, and in the event they were so dispossessed, as they were liable to be under the terms of the agreement, it was agreed they should be paid their “ reasonable damages.” That, it seems to us, is the plain meaning of the contract. Whether it works a hardship, is not a matter for our consideration. Against the hardship of one’s own contract, if fairly entered into, concerning a matter about which it is lawful to contract, it is not in the power of courts to relieve. It only remains to declare the meaning, and when that is done it measures and determines the rights and liabilities of the parties under such contracts. In the case at bar it is but just defendants should be required to perform their contract as they made it. It will ¡be presumed plaintiff would not have entered into it had it not been subject to the conditions therein written. Be that as it may, it is the contract of the parties, deliberately and understandingly executed, and by it they are bound. Under this construction of the contract the rulings of the court in the exclusion of testimony offered by defendants were proper. The court adopted the true rule for ascertaining the damages, and the judgment must be affirmed. Judgment affirmed.